Citation Nr: 0214384	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from to March 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

The veteran was issued a statement of the case (SOC) in July 
1999 in response to his notice of disagreement (NOD) with the 
April 1999 rating decision which denied service connection 
for rheumatoid arthritis and also denied a rating in excess 
of 10 percent for hyperparathyroidism.  In the cover letter 
sent with the SOC, the veteran was informed of the 
requirement that he submit a timely substantive appeal to 
perfect his appeal with respect to those issues.  The record 
reflects that the increased rating issue was not thereafter 
addressed in any written communication from the veteran or 
his representative.  The Board has therefore concluded that 
the veteran is not currently seeking appellate review with 
respect to the increased rating issue.  

The Board also notes that a July 2002 supplemental SOC added 
the new issue of entitlement to service connection for 
osteogenesis imperfecta tarda, not withstanding the fact that 
the veteran had not submitted a notice of disagreement with 
any denial of service connection for this disability.  This 
matter was not addressed in the April 1999 rating decision 
appealed by the veteran or any rating decision since a 
November 1990 unappealed rating decision which denied 
reopening of a claim for service connection for osteogenesis 
imperfecta tarda.  Therefore, this matter is not properly 
before the Board.  However, it appears that the veteran and 
his representative wish to reopen that claim.  Accordingly, 
the RO should undertake any indicated development and then 
adjudicate the claim to reopen.  




FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Rheumatoid arthritis was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to the veteran's military service or his service-
connected hyperparathyroidism.  


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active duty, its incurrence or aggravation during active duty 
may not be presumed, and it is not proximately due to or the 
result of service-connected hyperparathyroidism.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the reasons for its determinations.  
In June 2002, the RO sent the veteran a letter informing him 
of the VCAA, the evidence and information necessary to 
substantiate his claim, the assistance that VA would provide 
in obtaining information and evidence supportive of the 
claim, and the specific information needed from him if he 
desired the RO to obtain evidence or information in support 
of the claim instead of obtaining the evidence himself.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that the RO has obtained the service 
medical records (SMRs) and private clinical records.  In 
addition, it has afforded the veteran VA examinations and 
obtained VA medical opinions addressing the etiology of the 
claimed rheumatoid arthritis.  In a statement dated in June 
2002 , the veteran informed the RO that all pertinent 
evidence had either been submitted by him or obtained by the 
RO.  He requested that the case be immediately forwarded to 
the Board.  The Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of VCAA and the implementing regulations.  
Factual Background

The veteran was hospitalized in October 1954 for pain in his 
feet and on examination he had bluish-white sclera.  After X-
rays, it was reported that there was definite 
demineralization of bone consistent with a diagnosis of 
hyperparathyroidism, chronic renal disease, rheumatoid 
arthritis, or other disease in which there was disuse of the 
extremities.  In December 1954 one parathyroid gland was 
removed.  The diagnosis reflected in a March 1955 Physical 
Evaluation Board Report is hyperparathyroidism.  

The diagnosis on VA examination in 1955 was a history and 
record of hyperparathyroidism in remission due to surgery.  

A Case Work Sheet in 1958 reflects a diagnosis of 
hyperparathyroidism and rheumatoid arthritis.  

In April 1964 Dr. Levine reported that in December 1963 he 
had rendered a diagnosis, based on X-rays, of tuberculosis of 
the veteran's right hip.  This had been surgically treated 
and the veteran had been given appropriate medication.  

Additional private clinical records reflect that the veteran 
was treated for orthopedic complaints and symptoms, and 
fractures, in the 1960s and 1970s.  The diagnoses included 
osteogenesis imperfecta but there was no diagnosis of 
rheumatoid arthritis.  

In June 1990 Dr. Levine stated that he had treated the 
veteran for many years for a chronic hereditary condition 
called osteogenesis imperfecta that rendered the veteran 
prone to multiple fractures.  The veteran also had 
osteoarthritis and gouty arthritis in the right knee.  

On VA examination in July 1998 the claims file was not 
available for review but a history was noted of the veteran's 
inservice hospitalization for lower extremity weakness and a 
diagnosis at that time of hyperparathyroidism with a 
parathyroidectomy.  The veteran's medical history included 
osteogenesis imperfecta which was first diagnosed in 
approximately 1960, and hypertension and rheumatoid arthritis 
which were first diagnosed in approximately 1958.  The 
current diagnoses were severe arthritis secondary to a 
history of hyperparathyroidism, osteogenesis imperfecta, and 
hypertension.  

On VA examination in February 1999, it was recorded that when 
the veteran had a parathyroidectomy in 1954 he was reportedly 
told that he would develop rheumatoid arthritis at some time 
in the future.  At that time he had had pain in his feet and 
ankles, especially on weight-bearing.  After surgery, the 
pain had slowly increased over the next few years.  He also 
slowly developed pain in his knees, hips, hands, wrists, 
elbows, and shoulders, although he could not recall when they 
had first started to bother him.  His pain was now almost 
constant.  He had had surgery for fractures of both legs in 
1997.  X-rays of his lumbosacral spine revealed 
levoscoliosis, most likely degenerative in nature; a 
compression fracture of L4 of indeterminate age; multi-level 
degenerative disc disease (DDD); spondylolisthesis at L5-S1; 
and degenerative joint disease (DJD) of the sacroiliac 
joints.  X-rays also revealed cervical spondylosis; 
osteopenia and chondrocalcinosis of the left hip; osteopenia 
of both knees with old fractures of the patellae, tibias, and 
fibulas, and mild osteoarthritis of the left knee.  X-rays 
also revealed osteopenia of the feet, diffuse narrowing and 
erosion of joint spaces, bilateral hallux valgus, and cystic 
changes with crystal deposition disease.  X-rays of his hands 
revealed osteopenia, multiple joint erosion and narrowing, 
possibly of crystal induced arthropathy.  

The diagnoses were rheumatoid arthritis, a history of 
hypoparathyroidism, status post partial parathyroidectomy, 
and cervical and lumbosacral spondylosis.  Crystal deposit 
disease, as reported by the radiologist, was to be ruled out.  
With respect to the relationship of hypoparathyroidism and 
rheumatoid arthritis, the examiner stated that he had no 
knowledge of any connection between the two.  It was 
recommended, for more information, that a rheumatologist and 
endocrinologist be consulted.  

A VA endocrinologist reviewed the claims file in March 1999 
to determine if veteran's problems were from 
hyperparathyroidism.  It was reported that the veteran had a 
history of inservice hospitalization for foot problems.  It 
had been believed at that time that his calcium level was 
elevated but in 1954 it was difficult to obtain a calcium 
level because the range of normal for calcium levels had not 
yet been determined.  Also at that time there were two 
different methods for calculating ranges for calcium levels.  
Of seven calcium levels obtained only one was definitely 
elevated, and one was normal.  The other five were elevated 
by one method but were normal by a second method.  It had 
been felt that he had hyperparathyroidism, in part, because 
there was decreased mineralization of his foot and ankle 
joints by X-rays.  After his inservice surgery there was an 
improvement in his foot pain but the pain continued.  He was 
now known to have hereditary osteogenesis imperfecta which 
was the cause of the blue sclera of his eyes, and which had 
been present in 1954, as well as many broken bones over the 
years.  Later, he had been found to have tuberculosis of the 
right hip which was first demonstrated by X-ray, followed by 
confirmation by needle aspiration.  This was surgically 
opened, the tuberculosis was removed, and he was given anti-
tuberculin medication.  Multiple blood tests in the 1960s, 
1970s, and 1980s revealed either normal or slightly below 
normal calcium levels.  He had had gouty arthritis since the 
1970s for which he took Allopurinol.  

The examiner stated that the veteran had osteogenesis 
imperfecta which accounted for most, if not all, of his bone 
fractures.  Possibly there had been hyperparathyroidism in 
1954, although there was no evidence that it had continued 
since then and his calcium levels had been low or low normal.  
The foot pain in 1954, which never completely resolved, was 
of unknown etiology and was not typical of 
hyperparathyroidism.  The diagnosis of rheumatoid arthritis 
had been made in the past but would not be made today because 
the discharge summary in 1954 suggested that his feet were 
not swollen, although the veteran now stated that his feet 
definitely were swollen in 1954.  Additionally, it was 
extremely rare for rheumatoid arthritis to affect only the 
feet.  It was unclear why the veteran's feet hurt in 1954.  
The veteran's gout appeared to be under control with 
medication but he had marked "tophus" on his right 3rd 
metacarpophalangeal (MCP) joint of several centimeters in 
diameter.  

The veteran's claims file was reviewed by a VA 
endocrinologist in January 2002.  It was noted that the July 
1998 VA examiner had found the veteran's arthritis to be due 
to hyperparathyroidism.  A February 1999 examiner had 
diagnosed rheumatoid arthritis and in March 1999 a VA 
endocrinologist had questioned the diagnosis of rheumatoid 
arthritis and rendered a diagnosis of osteogenesis imperfecta 
tarda.  It was reported that osteitis fibrosa cystica was a 
well-accepted consequence of hyperparathyroidism.  About 5 
percent of patients presented with bone pain.  The radial 
aspects of the middle phalanges were the most sensitive sites 
for these lesions to appear but the clavicles, pelvis, tibia, 
hips, and ribs might also be involved.  Aside from cysts, 
these lesions were reversible.  The veteran had been given 
diagnoses of hyperparathyroidism and rheumatoid arthritis at 
the time of his inservice hospital discharge (in 1954), and 
later was given diagnoses of osteogenesis imperfecta tarda 
and tuberculosis of the right hip.  

It was concluded that the VA endocrinologist in March 1999 
was correct in stating that the diagnosis of 
hyperparathyroidism, made through the retrospective of time, 
was not substantiated.  Additionally, the progressive history 
of the arthritis was not consistent with the normal calcium 
levels that followed his discharge from military service.  
His young age and lack of family history also made the 
diagnosis less likely, though not impossible.  

Consequently, the most likely explanation was that the 
veteran presented with osteogenesis imperfecta tarda (based 
upon the subsequent course of events) that was misdiagnosed 
in 1954 as rheumatoid arthritis.  While it was not impossible 
that the veteran had hyperparathyroidism as well, this could 
not be disproved or proved without a review of the surgical 
specimens.  However, if he did, then it would be unlikely to 
be associated with osteogenesis imperfecta tarda.  

The veteran's claim file was reviewed by another VA physician 
later in January 2000.  It was reported that the veteran had 
no family history of calcium or pituitary disorders.  He had 
a sister who had bluish sclera and also had a history of bone 
fractures.  On examination the veteran had a bluish thin 
sclera.  The diagnosis in 1954 of hyperparathyroidism could 
neither be confirmed nor refuted based on a review of 
records.  It was possible that he had the condition and that 
it was surgically cured but it was also possible that he did 
not have the condition n 1954.  The latter was supported by 
the fact that only one or two elevated calcium levels 
occurred at the time of the diagnosis, but that again neither 
proved nor disproved the existence of the condition, and a 
normal finding on histology.  However, the familial history 
of blue sclera suggested that the veteran's arthritis, which 
had been a presenting symptom that led to the diagnosis of 
hyperparathyroidism, was due to osteogenesis imperfecta 
tarda.  

The physician concurred with the March 1999 VA 
endocrinologist, that retrospectively the diagnosis of 
hyperparathyroidism was not substantiated based on the 
evidence on file.  The progressive history of the arthritis 
was not consistent with the normal calcium levels that 
followed his discharge from service.  His young age and lack 
of family history also made the diagnosis less likely but not 
impossible.  Thus, it was concluded that the veteran had most 
likely presented in 1954 with foot pain that was due to 
osteogenesis imperfecta tarda.  Based on the best of the 
available data to the veteran's physicians in 1954 he was 
diagnosed has having hyperparathyroidism.  The arthritis was 
probably misdiagnosed in 1954 as rheumatoid arthritis.  Thus, 
there was no direct linkage between (service-connected) 
hyperparathyroidism and the veteran's arthritis.  However, it 
was clear cut that the veteran's arthritis occurred and was a 
presenting symptom that led to the diagnosis and, thus, the 
question should be framed as not whether the arthritis was 
due to hyperparathyroidism but whether or not the 
circumstances of the arthritis and its presentation during 
military service entitled him to a re-diagnosis to 
osteogenesis imperfecta tarda and compensation on that basis.  

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Analysis

The veteran and his representative place reliance upon the 
inservice diagnosis of rheumatoid arthritis.  However, this 
was only one of several potential diagnoses made at that 
particular time.  The ultimate diagnosis was 
hyperparathyroidism and not rheumatoid arthritis.  There was 
also a diagnosis in 1958 of rheumatoid arthritis, but the 
three VA physicians who recently reviewed the claims file 
have concluded that the diagnosis of rheumatoid arthritis was 
most likely erroneous.  In sum, those physicians concluded 
that the veteran most likely had osteogenesis imperfecta 
tarda.  However, the matter before the Board at this time is 
entitlement to service connection for rheumatoid arthritis.  
Based on the evidence on file, the greater weight of the 
evidence establishes that the veteran has never actually had 
rheumatoid arthritis.  Accordingly, service connection for 
rheumatoid arthritis must be denied.  
ORDER

Service connection for rheumatoid arthritis is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

